Citation Nr: 0307497	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  00-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. M.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from August 1969 to 
July 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The Board notes that, in an April 2002 decision, the RO 
denied the veteran's claim for a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  In a March 2003 written statement to the 
Board, the veteran's accredited service representative noted 
that the veteran had to stop working in 1990 due to his post-
traumatic stress disorder (PTSD).  While it is not made 
clear, it may be that, by this statement, the veteran's 
representative seeks to submit a notice of disagreement (NOD) 
with the April 2002 denial of a TDIU.  However, such a 
statement received at the Board is not considered a notice of 
disagreement at this time.  See Nacoste v. Brown, 6 Vet. App. 
439 (1994); 38 C.F.R. § 20.302(a) (2002) (notice of 
disagreement must be filed with agency of original 
jurisdiction).  Nevertheless, although the Board would 
generally refer the matter to the RO for issuance of a 
statement of the case under Manlincon v. West, 12 Vet. App. 
238 (1999) if applicable, in light of the Board's decision 
herein, the claim for a TIDU is rendered moot.


FINDINGS OF FACT

The objective and competent medical evidence of record is in 
approximate equipoise as to whether the veteran's service-
connected PTSD has effectively resulted in total social and 
occupational impairment that precludes him from securing or 
following substantially gainful employment and is manifested 
by such symptoms as social isolation, excessive anger, 
combat-related nightmares, sleep difficulty, hypervigilance, 
anxiety attacks, uneasiness in crowds, and associated 
depressive symptoms. 

CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for an evaluation of 100 percent for post-traumatic 
stress disorder are met.  38 U.S.C.A. §§ 1155, 5100-5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for PTSD was granted by the RO in a June 
1999 rating decision.  The RO reached that determination upon 
verification of the veteran's stressor events in service and 
a review of the objective medical evidence.  The RO 
considered records from the Denver Vet Center, dated from 
September 1996 to October 1998.  They indicate that, when 
initially seen, the veteran reported being treated for 
depression by his private physician and having problems with 
alcohol and glue sniffing.  It was noted that he sought 
service connection for PTSD.  The intake record reflects a 
Global Assessment of Functioning (GAF) score of 41 with a 
need to "rule out" a diagnosis of PTSD.

The RO also reviewed VA medical records, dated from December 
1997 to December 1998, that show VA hospitalized the veteran 
from December 1997 to February 1998 for treatment of PTSD.  
He reported having nightmares, flashbacks, and 
hypervigilance, drank a lot, and was unable to hold a job.  
He had some suicidal thoughts but denied suicidal ideation 
when admitted.  At admission, his speech was normal and his 
affect was blunted.  Judgment and insight were questionable, 
and memory was intact.  He denied hallucinations and said he 
was depressed.  He complained of nightmares, hypervigilance, 
and flashbacks.  He was oriented.  At discharge, the Axis I 
diagnoses were PTSD and alcohol dependence.  At admission, 
his GAF score was 45 and at discharge it was 55. 

According to an August 1998 Vet Center treatment summary, 
prepared by S.M., the veteran's treating psychologist, the 
veteran was initially treated in 1996 for alcohol and 
inhalant abuse and depression, but his PTSD evaluation at the 
that time was inconsistent.  He worked on reducing his 
substance use, took prescribed medication, entered a 
substance abuse program, and then completed a VA program in 
February 1998.  Once abstinent, the veteran's PTSD was more 
accurately diagnosed and addressed.  A GAF score of 61 was 
assigned.  In separate treatment summary, dated the same day, 
Dr. M. said the veteran regularly participated in individual 
and group therapy and took prescribed medication.  She said 
he was unable to work because of physical disabilities plus 
PTSD, and assigned a GAF score of 50, noting that he was 
socially doing better but was still unable to work.

The RO also considered the findings of a May 1999 VA 
examination.  According to that examination report, the 
veteran, who was 54 years old, had a history of VA medical 
treatment, including hospitalization for both alcohol and 
polysubstance abuse.  He reported abstinence from alcohol and 
substance abuse for more than two years and said he continued 
his treatment at the Veterans Center.  The veteran complained 
of combat-related flashbacks and sleep problems, including 
recurrent nightmares that occurred from one to two a month to 
one to two a week.  He said any loud noise might provoke a 
flashback.  The veteran had intrusive thoughts of combat that 
he tried to block out.  He struggled with depression but said 
his current prescribed medication was helpful.  He admitted 
to passing suicidal and homicidal thoughts but now mostly had 
crying episodes.  The veteran emphasized particularly his 
feelings of anger and distrust.  He did not trust people as 
he used to and tended to avoid them.  He was too 
uncomfortable to attend a baseball game in a large stadium 
because he felt uncomfortable and said "there were too many 
people there."  

Further, it was noted that the veteran attended weekly 
psychotherapy sessions with Dr. M. at the Veterans Center, 
and a psychiatrist saw him approximately every six months for 
prescribed medications.  The veteran and his wife were 
married a total of nineteen years, were divorced twice, and 
did not live apart for more than six months.  He said they 
were still married but occasionally did not share a bedroom.  
They had three grown sons and several grandchildren.  The 
veteran worked as a school custodian until 1990 when he 
retired because of his heart condition and alcohol abuse.  He 
did not receive Social Security Administration disability 
benefits.  The veteran and his wife spent their days 
babysitting, went to play bingo, and watched television.  

On examination, it was noted that the veteran was a very 
large man who was 5'10" tall and weighed 266 pounds and was 
dressed in casual clothes.  His eye contact was good and he 
was pleasant.  On immediate and delayed recall, he remembered 
the first two items accurately and had difficulty with the 
third, an address.  His proverb interpretations were concrete 
and accurate.  His affect was constricted and his mood was 
euthymic.  There was no indication of any thinking disorder.  
The VA examiner commented that the veteran was a longtime 
patient for alcohol and polysubstance abuse who developed 
symptoms more easily recognizable as PTSD after he abstained 
from these substances more than two years earlier.  The Axis 
I diagnosis was PTSD, chronic and delayed.  According to the 
VA physician, the veteran's mental status and history were 
consistent with PTSD that was considered to be of moderate 
degree of disability.  A GAF score of 55 was assigned that 
represented moderate symptoms with moderate difficulty in 
social and occupational functioning. 

The June 1999 RO decision that granted the veteran's claim 
for service connection also awarded a 50 percent disability 
evaluation for his service-connected PTSD.

In September 1999, the RO received the veteran's claim for an 
increased rating for his service-connected PTSD.  That month, 
the RO received private medical records, dated from December 
1993 to May 1999, reflecting the veteran's treatment for 
various physical disabilities.  A July 1997 record describes 
chronic obstructive pulmonary disease, coronary artery 
disease, and status post coronary artery bypass graft in 
1991, and alcoholism status post detoxification in April 
1997.  

Also in September, the RO received records of the veteran's 
Denver Vet Center treatment, dated from September 1996 to 
September 1999, some duplicative of those previously 
considered by the RO.  Added to the record was a November 
1998 treatment summary prepared by Dr. M. indicating that the 
veteran was originally seen in September 1996, when his PTSD 
evaluation was inconsistent.  It was noted that he completed 
a VA substance abuse program, remained abstinent, improved 
his relationship with his wife and family, and was learning 
to read and to more appropriately manage anger.  Dr. M. 
reported that currently (in November 1998), the veteran 
participated in regular group and individual psychotherapy 
and took prescribed medication.  He used new coping skills to 
deal with symptoms. He had stressors associated with his 
adult children and caring for his grandchildren.  The 
psychologist noted that the veteran was unable to work 
because of physical disabilities plus PTSD.  She assigned a 
GAF score of 50 and said the veteran was socially doing 
better but was still unable to work.

In a May 1999 treatment summary, Dr. M. commented that the 
veteran continued to regularly and actively participate in 
group therapy and was compliant with taking prescribed 
medication.  She noted that he was unable to work because of 
his physical disability and PTSD.  A GAF score of 45 was 
assigned and the psychologist said that the veteran was 
socially doing better but still unable to work.   

In a September 1999 treatment summary, Dr. M. said that the 
veteran continued to regularly and actively participate in 
group therapy and take prescribed medication.  He had 
improved his relationship with his wife, but had strained 
relationships with his grown children and had little social 
life.  He was still abstinent from alcohol and glue.  The 
psychologist observed that the veteran was unable to work 
because of his physical disabilities and his PTSD, and was 
medically retired secondary to heart problems.  A GAF score 
of 45 was assigned, and Dr. M. noted that the veteran was 
unable to work and was socially impaired.

VA hospitalized the veteran from May to July 2000 for 
treatment of his service-connected PTSD.  According to the 
discharge summary, he had nightmares, feelings of guilt, 
restlessness, jumpiness, social isolation, and 
hypervigilance.  Treatment focused on his poor anger 
management skills, trouble with not being able to relax 
because of constant anxiety, and his limited function in a 
leisure activity.  It was noted that the veteran and his 
medical providers felt his stay was successful and, at one 
point, his discharge was extended several more days at his 
request to continue to work on his anger issues.  However, he 
requested an early discharge due to an emergent situation.

VA outpatient psychiatry records, dated from August 2000 to 
December 2001, indicate that VA regularly saw the veteran for 
monitoring and administering of prescribed medications.  An 
August 2000 psychiatry intake record reflects the veteran's 
complaints of terrorizing nightmares, flashbacks, intrusive 
thoughts, anxiousness, irritability, and depression.  He felt 
his current treatment program helped.  Examination findings 
revealed he was dressed in clean clothing, was cooperative, 
and communicated thoughts in a logical and coherent manner 
without pressured speech.  He denied auditory and visual 
hallucinations, paranoia, or delusional thinking.  His affect 
was variable with content, and his mood was depressed part of 
the day on most days.  A GAF score of 55 was assigned.  
Subsequent medical records reflect regular medication 
monitoring and a GAF score of 55.

According to a September 2000 treatment summary from Dr. M., 
the veteran's treating psychologist at the Vet Center, he 
attended group therapy for veterans with severe chronic PTSD 
and had attended a VA PTSD residential program during the 
summer.  It was noted that medication, treatment, and 
sobriety provided stability in the veteran's life, but his 
disabilities restricted his life to a great extent.  While 
his marital relationship had improved, his family functioning 
was still problematic.  Outside his family circle, the 
veteran's social functioning was very minimal.  His principal 
social contacts were group meetings with other veterans with 
PTSD.  It was noted the veteran had been unable to work for 
several years, and remained totally unemployable.  Dr. M. 
said the goal of the veteran's treatment was stabilization 
and prevention of further functional deterioration, which 
required reducing his life stressors and maintaining 
compliance with his treatment regiment.  A GAF score of 45 
was assigned, and the psychologist noted deficiencies in 
social functioning, an inability to maintain social 
relationships, and unemployability.

At his October 2000 personal hearing at the RO, the veteran 
testified to experiencing combat-related flashbacks and 
nightmares and sleep disturbances with night sweats, social 
isolation, and temper problems.  He said he had flashbacks 
when he heard an overhead helicopter or other loud noises.  
He was nervous and jumpy in crowds, and said he lost his 
cool.  Aside from group therapy, he was socially isolated and 
did not participate in anything that involved a crowd.  The 
veteran said he no longer hunted or attended parties and was 
hypervigilant, very jumpy, and suspicious.  He indicated that 
his ability to hold a job was affected by his 
argumentativeness and dislike of authority.  He had last 
worked in 1990 as a school custodian and left for several 
reasons, including a heart attack, fighting with employees, 
and alcohol abuse.  The veteran indicated that he had 
suicidal thoughts, and had gotten rid of his guns at home due 
to his homicidal thoughts.  He had abstained from taking 
alcohol or other substances for three years.  The veteran 
testified that his PTSD affected his relationship with his 
wife and family.  He argued and fought with them and felt 
paranoid.  

Also at the hearing was Dr. M., the veteran's Vet Center 
treating psychologist, who testified that he participated in 
weekly group sessions for those with severe disabling PTSD, 
had individual therapy as needed, and was very compliant 
about taking prescribed medication.  In the psychologist's 
opinion, the veteran's social and industrial functioning were 
"pretty severely impaired" and she "[did not] think he 
could work".  She stated that his physical disabilities kept 
the veteran from working but, in her opinion, "I don't think 
he could work, even if he was medically better." Dr. M. said 
the veteran was totally unemployable and had impaired social 
functioning.  She said he was very compliant with his 
prescribed treatment and worked hard on it, but she believed 
the veteran's substance abuse was an attempt to medicate his 
PTSD symptoms that caused problems with authority figures.  
Dr. M. said the veteran's wife's written statement (see 
below) was "consistent" with what she had knew of his life.

At the hearing, the veteran submitted a written statement 
from his wife to the effect that his condition had 
progressively worsened over the last thirty years and he was 
withdrawn from family and friends.  She said he seemed to 
panic at the slightest noise or after a short time.  She 
noted his sleep difficulty and that he had scared their 
grandchildren on occasion.  She said living with him was like 
being on a never-ending roller coaster.

In a July 2001 rating decision, the RO awarded a 70 percent 
disability evaluation for the veteran's service-connected 
PTSD, effective from September 1999.

According to an August 2001 VA examination report, the 
veteran had not used alcohol or illegal drugs for the last 
four years.  He complained of poor sleep with combat-related 
dreams and restlesslessness that made it difficult to share a 
bed with his wife.  He also had daytime unpleasant memories 
of combat experiences and was hpervigilant.  He had definite 
depressive episodes with social withdrawal, crying spells, 
and suicidal ideas, but no attempt.  The veteran's energy 
level was very low, and his concentration and memory were 
poor.  He had a very bad temper with frequent tantrums.  In 
the past he had destroyed things and gotten into many fights, 
but his current physical impairment s prevented such 
activity.  He checked and rechecked the perimeter of his 
house frequently and had anxiety attacks frequently, 
especially in crowded situations.  Triggers of his symptoms 
included the sound of helicopters, loud noise, and old songs 
that reminded him of the Vietnam era.  The veteran took 
prescribed medication and had regular weekly individual and 
group psychotherapy sessions with Dr. M.  VA had hospitalized 
him twice for treatment of PTSD, and it was noted he had poor 
physical health.  

On examination, the veteran was friendly, cooperative, and 
calm, but a poor historian.  He was heavy set, and wore a cap 
and glasses.  Verbal associations and emotional responses 
were appropriate.  He volunteered little, especially about 
Vietnam.  He was able to name the current President of the 
United States and his two predecessors, but was unable to go 
beyond that.  He was unable to do mathematical calculations 
in his head.  There was no evidence of delusions or 
hallucinations.  A GAF score of 53 was assigned.  The VA 
examiner commented that the veteran had PTSD with poor sleep, 
recurrent Vietnam nightmares, hypervigilance, excessive 
anger, social withdrawal, and uneasiness in crowds and 
various associated depressive symptoms.  According to the VA 
physician, the veteran was disabled and unable to work in any 
meaningful way because of a collection of factors.  It was 
noted that, in addition to PTSD, the veteran had marked 
health problems such as shortness of breath, bad back 
symptoms, and bilateral carpal tunnel syndrome, all of which 
was "compounded by his inability to read or write, even 
minimally, and his uneasiness in social situations."  In the 
VA physician's opinion, "I cannot envision any job that 
would be doable by [the veteran] given this total spectrum of 
factors.  He has not worked since 1990." 

In a January 2002 written statement, the veteran's wife said 
that, with all the veteran's mental and physical problems, it 
was impossible for him to hold a job.   

Also in January 2002, the RO received records, dated from 
September 1996 to January 2002, pertaining to the veteran's 
treatment at the Denver Vet Center.  In a January 2002 
treatment summary, Dr. M., the veteran's psychologist, said 
he continued to attend regular group therapy sessions, and VA 
treated him for medication.  His treatment goal was to 
maintain the highest level of functioning possible, which 
included developing coping skills and reducing stress.  
Sources of stress were his children and grandchildren, some 
of whom usually lived with him.  He needed to keep his life 
simple, his level of stress down and to take his medications 
consistently.  The veteran seemed to profit from the support 
of group therapy because he tended to isolate.  Dr. M. said 
that the veteran was "unable to work to support himself and 
his wife and this was not expected to change.  His condition 
was not expected to improve."  A GAF score of 45 was 
assigned, and problems with social functioning and 
employability were noted.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested an increased rating for his 
service-connected PTSD.  Before addressing this issue, the 
Board notes that, in November 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West 2002)), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
The new statute revised the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.
VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in May 1999 and August 
2001 fulfilled these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
ratings.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), infra; VAOPGCPREC 16-
92 (57 Fed. Reg. 49,747 (1992)).  Further, in a July 2001 
letter, the RO advised the veteran of the VCAA and the effect 
of the new duty to assist regulations on his claim.  A copy 
of that letter was also sent to the veteran's accredited 
service representative.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  Thereafter, in support of his claim, in February 
2002 the veteran submitted a statement from his wife and in 
March 2002, he submitted additional medical evidence.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for an increased rating for PTSD.


As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his PTSD, and 
has found nothing in the historical record that would lead to 
a conclusion that the current evidence of record is 
inadequate for rating purposes.  In addition, it is the 
judgment of the Board that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The U.S. Court of Appeals for Veterans Claims has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where entitlement to compensation has already been 
established, and increase in the disability rating is at 
issue, present level of disability is of primary concern) as 
to the primary importance of the present level of disability, 
is not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability. Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

Effective November 7, 1996, VA amended several sections of 
the Schedule for Rating Disabilities (Rating Schedule) in 
order to update the portion of the Rating Schedule pertaining 
to mental disorders, to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. §§ 
4.125 to 4.130 (2002).

The changes included redesignation of section 4.132 as 4.130, 
and the revision of the newly redesignated section 4.130.

Also, the general rating formula for mental disorders was 
replaced with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994 (DSM-IV), which replaced DSM-III-R.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version more favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's claim for an increased rating for his service- 
connected PTSD was received in September 1999.  Therefore, 
the Board will review the disability under the new criteria.  
Under the current schedular criteria, effective November 7, 
1996, Diagnostic Code 9411, 38 C.F.R. § 4.130 is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130 
(2002).   A 70 percent rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from DSM-IV).  A GAF score is highly probative, as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 31-40 denotes some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  Id.  A GAF score of 
41-50 denotes serious symptoms, or any serious impairment in 
social, occupational, or school functioning.  Id.  A GAF 
score of 51 to 60 denotes moderate symptoms, or moderate 
difficulty in social and occupational functioning.  

When it is not possible to separate the effects of a non-
service-connected condition from those of a service- 
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2002).  In light 
of the above, the Board shall consider all of the veteran's 
various symptoms in assigning a rating for his PTSD.  See 
Mittleide, supra, 11 Vet. App. at 182.

After considering all of the objective medical evidence of 
record, and with resolution of reasonable doubt in the 
veteran's favor, it is the judgment of the Board that the 
schedular criteria for a 100 percent rating are met, as his 
PTSD has effectively resulted in total occupational and 
social impairment.  The Board finds that the medical evidence 
shows the veteran is unemployable due to the disability at 
issue.  See Mittleider v. West, supra.  In fact, two medical 
professionals determined he was unemployable.  In August 
2001, a VA examiner concluded that the veteran was disabled 
and unable to work in any meaningful way because of a 
collection of facts that included PTSD and marked physical 
health problems, that was compounded by the veteran's 
inability to read or write and his uneasiness in social 
situations.  This VA physician said, "I cannot envision any 
job that would be doable by [the veteran] given this total 
spectrum of factors."  Moreover, in January 2002, Dr. M., 
the veteran's treating psychologist at the Denver Veterans 
Center, opined that he had chronic PTSD and was rendered 
unemployable.  In the psychologist's opinion, the veteran was 
"unable to work to support himself and his wife and this is 
not expected to change.  His condition is not expected to 
improve."  Medical records assigned a GAF score that ranged 
45 to 55, denoting some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, family relations, judgment, thinking or mood, or 
moderate impairment of occupational and social functioning.  
See Carpenter v. Brown, supra.

Further, the veteran's PTSD symptomatology has included 
suicidal and homicidal thoughts, excessive anger, 
hypervigilance, social isolation, and recurrent combat 
related nightmares and intrusive recollections of service-
related events.  In reaching this decision, the Board 
recognizes that the veteran's capability to work was at times 
attributed to non-service-connected disorders, including 
cardiac, pulmonary, and orthopedic problems, and the records 
also describe a history of drinking alcohol, as well as other 
substance abuse.  Nevertheless, the record also establishes 
that he was treated for, and hospitalized due to, chronic, 
debilitating symptoms nondissociable from the service-
connected PTSD, that included nightmares, feelings of guilt, 
restlessness, social isolation, hypervigilance, and 
difficulty managing anger and that, for all intents and 
purposes, precluded him from gainful employment.  See e.g., 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed 
in the rating formula are examples of conditions that warrant 
a particular rating and are used to help differentiate 
between the different evaluation levels.).  Resolving the 
benefit of the doubt in the veteran's favor, the Board 
concludes that the criteria for the assignment of a 100 
percent rating for PTSD have been satisfied.  38 U.S.C.A. 
§§1155, 5107; 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 
9411.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) (both old and new versions) is appropriate in this 
case.  As stated, the level of disability, when the benefit 
of the doubt is given to the veteran, is approximately 
commensurate with the 100 percent rating under Diagnostic 
Code 9411.  Thus, the appeal is granted.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  We, of 
course, defer to the RO to assign an effective date for the 
100 percent rating being awarded pursuant to this decision.  
Moreover, since we are granting the highest disability level 
available, the Board need not determine whether there was any 
period during which the veteran's rating should have been 
higher than evaluated herein.


ORDER

A 100 percent evaluation is granted for post-traumatic stress 
disorder, subject to the laws and regulations governing the 
award of monetary benefits.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

